DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Continuation of Application No. 17/398542 which is a CIP of Application No. 16/844085, now U.S. Patent No. 11173985.
A terminal disclaimer (TD) was filed by applicant on 12/17/2021.
No claims are amended.
Claims 1-18 are remaining in the application.
Terminal Disclaimer
6.	The TD filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11173985 and any patent granted on U.S. Patent Application No. 17/398542 has been reviewed and is accepted.  The terminal disclaimer was approved on 12/17/2021 and has been recorded.
Allowable Subject Matter
7.	Applicant’s TD is sufficient to overcome all previous rejections in the Non Final Rejection mailed on 11/08/2021.  Therefore, the remaining claims 1-18 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed bracket for mounting a thruster to a boat, the bracket comprising: a horizontal member; a vertical member; the horizontal and vertical members being positioned generally at right angles to each other; the horizontal member including an enclosure which extends along a portion of the horizontal member; the horizontal member including at least one connector for attachment of a thruster to the horizontal member; and the vertical member including at least one connector for attaching the vertical member to a boat.
Nor, 
The claimed combination of a thruster and a bracket, with the bracket comprising a horizontal member and a vertical member, the horizontal and vertical members being positioned generally at right angles to each other, the horizontal member including an enclosure at a free end of the horizontal member, the horizontal member including at least one connector for attachment of the thruster to the horizontal member, the vertical member including at least one fastener for attaching the vertical member to a boat.
As specifically claimed by applicant.
Conclusion

10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/10/2022